     Case 5:01-cr-00029 Document 125 Filed 01/22/21 Page 1 of 2 PageID #: 1060




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 5:01-00029

RANDAL LEE BRYSON

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s renewed Motion for Compassionate Release (ECF

No. 108). The United States filed its Response in Opposition (ECF No. 121) and Defendant’s

supplemental medical records under seal. The Motion is now ripe for review. For the following

reasons, the motion is DENIED.

        Defendant asserts there has been an outbreak of COVID-19 at FCI Butner Medium II.

Defendant is fearful of contracting the illness and developing severe complications because he is

66 years old and suffers from Chronic Obstructed Pulmonary Disease (COPD), obesity, type 2

diabetes, and hypertension. Defendant further represents that he filed a request for compassionate

release with the Bureau of Prisons, but that his request was denied.

        Although the Court recognizes that Defendant has valid health concerns, the records

supplied by the Government confirm that Bryson tested positive for COVID-19 on January 15,

2021. In light of his positive test, the Court finds that Bryson has not demonstrated “extraordinary

and compelling” reasons for release. Bryson cannot be released while he is recovering from

COVID-19. Moreover, even after he has recovered, his prior infection makes it unlikely he will be

infected again. Reinfection, CDC (“Cases of reinfection with COVID-19 have been reported, but

remain rare.”) https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html (last

visited Jan. 19, 2021). Finally, there is no indication that BOP is unable to address Defendant’s
   Case 5:01-cr-00029 Document 125 Filed 01/22/21 Page 2 of 2 PageID #: 1061




health concerns. Defendant is provided health care at FCI Butner Medium II and is also able to

obtain specialized services at FMC Butner, a nearby medical facility. Therefore, the Court finds

he has not sufficiently stated an “extraordinary and compelling” reason to justify release under 18

U.S.C. § 3582(c)(1)(A)(i).

       For these reasons, the Court DENIES Defendant’s motion (ECF No. 108), and DENIES

AS MOOT Defendant’s pro se “Motion to Expedite” (ECF No. 115). The Court DIRECTS the

Clerk to send a copy of this Order to the defendant and counsel, the United States Attorney, the

United States Probation Office, and the United States Marshal.

                                             ENTER:         January 22, 2021
